       Case: 1:19-cr-00669 Document #: 82 Filed: 01/30/20 Page 1 of 3 PageID #:736




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION




 UNITED STATES OF AMERICA

          v.

 GREGG SMITH,                                          Case No. 19 CR 669
 MICHAEL NOWAK,
                                                       Hon. Edmond E. Chang
 JEFFREY RUFFO, and
 CHRISTOPHER JORDAN,

                       Defendants.



DEFENDANT MICHAEL NOWAK’S UNOPPOSED MOTION FOR LEAVE TO FILE A
                  BRIEF IN EXCESS OF 15 PAGES


         Michael Nowak, by and through undersigned counsel, respectfully submits this

unopposed motion for leave to file a brief in excess of the 15-page limit mandated by Local Rule

7.1. In support of this motion, we state as follows:

         1.     On January 10, 2020, the United States Department of Justice Fraud Section

(“DOJ”) filed a Motion for a Hearing (the “Motion”). (Doc. No. 78.) The Motion is supported

by a 31-page brief, and the Declaration of Matthew F. Sullivan, which attaches 12 exhibits.

(Doc. No. 80.) On January 13, 2020, the Court granted DOJ’s previously filed Motion for Leave

to Exceed Page Limits, which was unopposed by Mr. Nowak. (Doc. Nos. 76, 81.) DOJ had

noted therein that its request for additional pages was “warranted in light of the legal and factual

complexity of the issues in the government’s motion.” (Doc. No. 76.)

         2.     Mr. Nowak’s response to DOJ’s Motion is due on February 10, 2020. (Doc. No.

69.)
     Case: 1:19-cr-00669 Document #: 82 Filed: 01/30/20 Page 2 of 3 PageID #:736




        3.      We are attempting to address DOJ’s Motion as succinctly as possible. While we

have not finished drafting the submission, to address the issues raised in DOJ’s 31-page brief, we

will require additional pages. Accordingly, we respectfully request leave to file a response to

DOJ’s Motion not exceeding 40 pages.

        4.      Counsel for DOJ has informed counsel for Mr. Nowak that DOJ does not oppose

this request.

        WHEREFORE, Mr. Nowak respectfully requests that the Court grant this unopposed

motion.

Dated: January 30, 2020

                                                 Respectfully submitted,



                                                  /s/ David Meister
                                                 David Meister
                                                 Jocelyn E. Strauber
                                                 Chad E. Silverman
                                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                 Four Times Square
                                                 New York, NY 10036
                                                 (212) 735-2100

                                                 William E. Ridgway
                                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                 155 North Wacker Drive
                                                 Chicago, IL 60606
                                                 (312) 407-0449

                                                 Counsel for Michael Nowak




                                                2
    Case: 1:19-cr-00669 Document #: 82 Filed: 01/30/20 Page 3 of 3 PageID #:736




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020, I caused a copy of the foregoing UNOPPOSED

MOTION FOR LEAVE TO FILE A BRIEF IN EXCESS OF 15 PAGES to be filed with the

Clerk of the Court through the CM/ECF system, which will provide notice of the filing to all

counsel of record.


                                                 /s/ David Meister
                                                David Meister
                                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                Four Times Square
                                                New York, NY 10036
                                                (212) 735-2100

                                                Counsel for Michael Nowak
